DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,667,456 B2 (hereinafter ‘456), and in view of Johnson (US 20140089045 A1).
	Below is a literal comparison between claims in cases involved in this double patenting rejection. Clam limitations of the present application (‘627) that are not encompassed by the claims of the patent (‘456) are underlined.
Claims of the present application ‘627
Claims of the patent ‘456
1. A computer-implemented method for providing an improvement in modifying managing agricultural activities that are currently implemented using an agricultural intelligence computer system in communication with a memory, the method comprising: 

receiving, by an agricultural intelligence computer, a plurality of field definition data; 

retrieving, by the agricultural intelligence computer, a plurality of input data from a plurality of data networks; wherein the plurality of input data comprises elevation data; 

determining, by the agricultural intelligence computer, a field region based on the field definition data; 

























































determining an initial crop moisture level for the field region; 

receiving a plurality of daily high and low temperatures for the field region; 

receiving a plurality of crop water usage for the field region; 

based on, at least in part, the initial crop moisture level, the plurality of daily high and low temperatures, and the plurality of crop water usage, determining a soil moisture level; 

computing a plurality of field condition data based on a plurality of adjusted weighted temperatures, the soil moisture level, and a plurality of relative elevations; 


based, at least in part, on the plurality of field condition data, determining a plurality of field activity options for the field region; 

based, at least in part, on the plurality of field condition data, selecting a particular field activity option, from the plurality of field activity options, for the field region; and 

providing the particular field activity option for the field region to a user device.  

1. A computer-implemented method for providing an improvement in modifying managing agricultural activities that are currently implemented using an agricultural intelligence computer system in communication with a memory, the method comprising: 

receiving a plurality of field definition data; 



retrieving a plurality of input data from a plurality of data networks; wherein the plurality of input data comprises elevation data; 


determining a field region based on the field definition data; 


identifying a plurality of temperature grids for the field region; 

identifying a plurality of weather stations for the plurality of temperature grids, wherein a weather station of the plurality of weather stations is located at a weather station location, of a plurality of weather station locations, in a temperature grid of the plurality of temperature grids; 

computing a plurality of weight values based on the plurality of weather station locations of the plurality of weather stations such that weather stations, of the plurality of weather stations, that are more proximate to their respective grids have higher weights than weather stations, of the plurality of weather stations, that are less proximate to their respective grids; 

receiving a plurality of temperature readings from the plurality of weather stations; 

based on the plurality of temperature readings and the plurality of weight values computed for the plurality of weather stations, computing a plurality of weighted temperatures; 

based on the elevation data, computing a plurality of relative elevations for the plurality of temperature grids; 

determining a plurality of relative differences in elevations by comparing the plurality of relative elevations for the plurality of temperature grids to elevations of the plurality of weather stations; 

wherein a relative difference in elevation, of the plurality of relative differences in elevations, for a weather station from the plurality of weather stations is computed as an averaged difference between the plurality of relative elevations for the plurality of temperature grids and an elevation of the weather station; 

generating a plurality of adjusted weighted temperatures by adjusting the plurality of weighted temperatures according to the plurality of relative differences in elevations; 

determining an initial crop moisture level; 


receiving a plurality of daily high and low temperatures; 

receiving a plurality of crop water usage; 


based on, at least in part, the initial crop moisture level, the plurality of daily high and low temperatures, and the plurality of crop water usage, determining a soil moisture level; 

computing a plurality of field condition data based on the plurality of adjusted weighted temperatures, the soil moisture level, and the plurality of relative elevations; and 











providing the plurality of field condition data to a user device.

2. The computer-implemented method of Claim 1, wherein the plurality of field activity options includes one or more of: planting, nitrogen application, pest and disease treatment, irrigation application, scouting, or harvesting.  

 
3. The computer-implemented method of Claim 1, further comprising: determining a plurality of alerts for the plurality of field activity options; wherein the plurality of alerts is generated based on monitoring of one or more of: hail size, rainfall, overall precipitation, soil moisture, crop scouting, wind conditions, field image, pest reports or disease reports.  
 

4. The computer-implemented method of Claim 1, further comprising: 

defining a precipitation analysis period; 

retrieving a set of recent precipitation data, a set of predicted precipitation data, and a set of temperature data associated with the precipitation analysis period from a subset of the plurality of input data; 

determining a workability index based on the set of recent precipitation data, the set of predicted precipitation data, and the set of temperature data; and 

providing a workability value to the user device based on the workability index.  
 
2. The method of claim 1, further comprising: 

defining a precipitation analysis period; 

retrieving a set of recent precipitation data, a set of predicted precipitation data, and a set of temperature data associated with the precipitation analysis period from a subset of the plurality of input data; 

determining a workability index based on the set of recent precipitation data, the set of predicted precipitation data, and the set of temperature data; and 

providing a workability value to the user device based on the workability index.
 
5. The computer-implemented method of Claim 4, further comprising: receiving a prospective field activity; and determining the workability index based partially on the prospective field activity.  
 
3. The method of claim 2, further comprising: receiving a prospective field activity; and determining the workability index based partially on the prospective field activity.
 
6. The computer-implemented method of Claim 1, further comprising: receiving a plurality of alert preferences from the user device; identifying a plurality of alert thresholds associated with the plurality of alert preferences; monitoring a subset of the plurality of input data; and alerting the user device when at least one of the alert thresholds is exceeded.  
 
4. The method of claim 1, further comprising: receiving a plurality of alert preferences from the user device; identifying a plurality of alert thresholds associated with the plurality of alert preferences; monitoring a subset of the plurality of input data; and alerting the user device when at least one of the alert thresholds is exceeded.
 
7. The computer-implemented method of Claim 1, further comprising receiving a plurality of field definition data from at least one user device and an agricultural machine device.  
5. The method of claim 1, further comprising receiving a plurality of field definition data from at least one of a user device and an agricultural machine device.
 


	The comparison listed above indicates that the conflicting claims are not patentably distinct from each other except the limitations discussed as follows:
Regarding claim 1, claims of ‘456 do not cover: based, at least in part, on the plurality of field condition data, determining a plurality of field activity options for the field region; based, at least in part, on the plurality of field condition data, selecting a particular field activity option, from the plurality of field activity options, for the field region; and providing the particular field activity option for the field region to a user device.
Johnson discloses a computer-implemented method for providing an improvement in modifying managing agricultural activities that are currently implemented using an agricultural intelligence computer system in communication with a processor, a memory, and a database (para. 0004, 0049, 0080), the method comprising: determining a plurality of field condition data based on a plurality of input data (para. 0094: “Local Knowledge Data 215 may include information relating to … site-specific knowledge, past experiences, activities, observations, and outcomes”; para. 0100: “Crop Data 245 may include crop conditions over the growing season as determined through various sensing methods, such as through UAVs or visual observations, and through the user's local knowledge”); based, at least in part, on the plurality of field condition data, determining a plurality of field activity options for the field region (para. 0096: field activity options include decisions related to when to plant, what seeds, etc.); based, at least in part, on the plurality of field condition data, selecting (or recommending) a particular field activity option, from the plurality of field activity options, for the field region (para. 0064, 0103-0105, 0124); and providing the particular field activity option for the field region to a user device (para. 0115-0116, 124, 0137, 0140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teachings of Johnson in the method/system of ‘456, in order to automatically provide alerts or recommendations to the user in a timely manner during the crop season such that corrective action can be taken, practices can be improved during the following growing seasons and/or crop marketing strategies may be modified (Johnson, para. 0004).
Regarding claims 2 and 3, claims of ‘456 do not cover but the teaching of Johnson includes: wherein the plurality of field activity options includes one or more of: planting, nitrogen application, pest and disease treatment, irrigation application, scouting, or harvesting (para. 0096); determining a plurality of alerts for the plurality of field activity options, wherein the plurality of alerts is generated based on monitoring of one or more of: hail size, rainfall, overall precipitation, soil moisture, crop scouting, wind conditions, field image, pest reports or disease reports (para. 0096, 0140). As such, modifications of ‘456 in view of Johnson renders the limitations of instant claims 2 and 3 obvious.
Claims 8-20 of the present application ‘627 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of the patent ‘456 in view of Johnson for the same reason as discussed above for claims 1-7.


Allowable Subject Matter
4.	Claims 1-20 would be allowable if a terminal disclaimer over U.S. Patent No. 10,667,456 B2 is filed and approved.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862               

/TOAN M LE/Primary Examiner, Art Unit 2864